Title: To George Washington from Ferdinando Fairfax, 6 April 1790
From: Fairfax, Ferdinando
To: Washington, George



Sir
Fairfax County [Va.] April 6. 1790.

Being informed that William Vans Esq. of Salem (a friend of mine) has received an appointmt from the General Court of Massachusetts, as Collector of the Excise for the South District of the County of Essex in that State, and that it is expected that Congress will take that branch of Revenue into their own hands; I take the Liberty of mentioning this appointmt to you, and (as it is probable his modesty will prevent his making a direct application) to request, that, if upon enquiry, you shou’d think him, as well qualified for that office under Congress, as any other person who may apply, you wou’d confirm his appointment. Or that, if he shou’d not succeed in this, you would confer upon him such other office at your disposal as you may think best suited to his abilities & Situation in Life.

Sensible that nothing which may be said in his favour, will have so much weight with you, as the general Character for Probity & Integrity, which he bears in the place of his Residence, on this I rest his probability of Success; and am, with every Sentiment of unfeigned Esteem & Regard Sir your obedt servt

Ferdinando Fairfax

